JON O. NEWMAN, Circuit Judge,
concurring in part and dissenting in part:
I concur in all aspects of the Court’s opinion except the approval of the condition of the special permit that requires a 47 percent reduction in the operations of the East 34th Street Heliport. As to that condition, I agree with the District Court that the 47 percent figure, indisputably derived from circumstances no longer applicable, is arbitrary and unreasonable, and that the condition requiring this percentage reduction should be enjoined.
We all agree with the legal proposition that local airport proprietors are entitled to promulgate “reasonable” and “nonarbitrary” regulations to reduce noise levels. See British Airways Board v. Port Authority of New York and New Jersey, 558 F.2d 75, 84 (2d Cir.1977). We also agree with the factual proposition that a 47 percent reduction in operations will reduce noise levels. For the Court, those two propositions are the end of the matter; for me, they are only the begin*93ning. The fact that a selected percentage of reduced operations will. result in reduced noise levels cannot possibly be sufficient to establish that the particular percentage was selected in a reasonable and nonarbitrary manner. For example, if the decision-makers picked the percentage number by throwing a dart at a display of numbers from 1 to 100, use of the particular number hit would be manifestly arbitrary, despite the,resulting lowering of noise levels from reduced operations. So would a number derived from the average of the ages of the decision-makers.
Of course, the arbitrariness of a percentage selected on a demonstrably arbitrary basis, ie., one with no rational relationship to the regulatory purpose, does not necessarily mean that a percentage is reasonable only if supported by scientific analysis. Though an analysis of decibel levels, actual or potential injuries to eardrums, and degree of harm likely to be avoided by particular degrees of reduction in operations would provide an especially reasonable basis for selecting a required percentage reduction, I agree with the Court that a scientific study is not required for a reasonable decision. When dealing with something as intangible as annoyance from aircraft noise, regulators are entitled to exercise their judgment, on some reasonable basis, in determining the degree of noise reduction they choose to require.
Moreover, though a reasonably selected percentage reduction in noise level would be preferable, I am willing to assume, at least for the argument, that a city acts reasonably when it requires a reasonable reduction in aircraft operations in the expectation that the reduction in operations will result in reduction in noise level. See Global International Airways Corp. v. Port Authority of New York and New Jersey, 727 F.2d 246, 251 (2d Cir.1984) (regulation upheld because of “reasonable prospect” that it would have beneficial effect on noise level).1 But the selection of the percentage of reduction in operations must nonetheless be reasonable. If the number selected here, 47, were .viewed in isolation, the inference would be available, if not irresistible,-that the number was selected arbitrarily, at least in the absence of some indication of a reasonable basis for selecting that number.2 But in this case, the record indisputably reveals the source of the number 47. It is the percentage by which operations would have been reduced if, as contemplated by the permit application, sightseeing flights from the East 34th Street Heliport were prohibited during weekdays. However, the City’s final requirements dropped the prohibition on weekday sightseeing flights and replaced it with a prohibition on weekend sightseeing flights. Nevertheless, the City required the same 47 percent reduction in operations that would have resulted from a prohibition that is no longer applicable. The number is the expected result of an abandoned proposal; it is not the product of the exercise of any judgment on the part of the City’s decision-makers.
The majority properly notes that “the proprietor was entitled to eliminate a portion of the Heliport’s operations upon reaching a conclusion that a problem of excessive noise existed.” 137 F.3d at 90. It then states, “Based on the EIS’s conclusion that a 47 percent reduction in operations would result in a substantial noise reduction at the Heliport, we believe that, in this case, the relevant condition was reasonable.” Id. With deference, I do not believe that the EIS’s conclusion provides a proper basis for the Court to determine that the 47 percent figure remains reasonable, once the factual predicate on which it was based (banning weekday sightseeing flights) has been abandoned.
*94The EIS was entitled to conclude that a 47 percent reduction in operations would result in a “substantial” noise reduction. It would have been equally entitled to conclude that an operations reduction of 46, 48, or 49 percent (or likely any number above 10, or perhaps 20) would also have resulted in a “substantial” noise reduction.' But the undeniable fact is that the City’s decision-makers have required use of the 47 percent figure for no reason other than its equivalence to the percentage of operations reduction that would have resulted from a now abandoned prohibition. Upholding use of the 47 percent figure because it, like many other numbers, will yield a substantial noise reduction replaces reasoned decision-making with coincidence. The record provides no reasoned explanation as to why the 47 percent number remains reasonable, and demonstrably reveals why its selection is unreasonable.
For these reasons, I respectfully dissent in part.

. The relationship between the regulation of operations and the resulting reduction in noise level was far more direct in Global than in the pending case. In Global, the regulation specified percentages of "noise compliant airplanes” that operators of heavy subsonic jets must use in each calendar quarter. See Global, 727 F.2d at 249-50. In the pending case, there is only a percentage reduction of all operations.


. Though the issue does not arise on this appeal, I think there would be a plausible argument that the selection of a number representing a familiar fraction, e.g., 50 percent for one half, or 33 1/3 percent for one third, would be reasonable since it would represent the decision-makers' intuitive guess as to the general degree of reduction (whether of noise or operations) they wished to require. But it cannot be seriously maintained that the decision-makers arrived at the number 47 by making even-an intuitive guess.